Citation Nr: 0528952	
Decision Date: 10/27/05    Archive Date: 11/09/05

DOCKET NO.  00-17 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
rheumatoid arthritis/multiple joint pain as due to exposure 
to Agent Orange.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel

INTRODUCTION

The veteran had service in the National Guard from April 1963 
to April 1964, and thereafter had active service from January 
1965 to October 1967, to include service in Vietnam during 
the Vietnam Era.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision by the 
Department of Veterans Affairs (VA) Boise, Idaho Regional 
Office (RO), which denied the veteran entitlement to service 
connection for multiple joint pain as due to Agent Orange 
exposure.  

In November 2002, the veteran testified at a hearing at the 
RO before the undersigned.  In March 2003 and May 2004, the 
Board remanded the veteran's case to the RO for further 
development.  The case has since been returned to the Board 
and is now ready for appellate review.


FINDINGS OF FACT

1. In an unappealed August 1994 rating decision, the RO 
denied entitlement to service connection for Agent Orange 
exposure residual disability.

2. The evidence submitted subsequent to the August 1994 
decision is new, in that it is not cumulative and was not 
previously submitted to agency decision makers. The evidence 
is not material, however, because it does not raise a 
reasonable possibility of substantiating the claim.

3. The changes to the regulations pertaining to the 
presumption of service connection for veterans who were 
exposed to herbicide agents during service do not provide a 
new basis of entitlement to service connection for rheumatoid 
arthritis/multiple joint pain.


CONCLUSION OF LAW

The August 1994 rating decision in which the RO denied 
entitlement to service connection for Agent Orange exposure 
residual disability is final, new and material evidence has 
not been received, a new basis of entitlement to service 
connection has not been created, and the claim is not 
reopened.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.156 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duty to Notify and Assist

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005).  
This law eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The new notification provisions specifically require VA to 
notify the claimant and the claimant's representative, if 
any, of any information and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 C.F.R. § 3.159(b) (2005).

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).

Considering the decisions of the Court in Pelegrini and 
Mayfield and the opinion of the General Counsel, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter, as discussed below. 

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision that is the 
basis of this appeal was already decided and appealed prior 
to VCAA enactment.  The Court acknowledged in Pelegrini that 
where, as here, the § 5103(a) notice was not mandated at the 
time of the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to content complying notice and proper subsequent VA process.  
Pelegrini, supra, at 120.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

In June and November 2004 letters, the RO informed the 
appellant of its duty to assist him in substantiating his 
claim under the VCAA, and the effect of this duty upon his 
claim.  In addition, the appellant was advised, by virtue of 
a detailed August 2000 statement of the case (SOC) and 
January 2004 and June 2005 supplemental statements of the 
case (SSOCs) issued during the pendency of this appeal, of 
the pertinent law, and what the evidence must show in order 
to substantiate his claim.  We therefore conclude that 
appropriate notice has been given in this case.  The Board 
notes, in addition, that a substantial body of lay and 
medical evidence was developed with respect to the 
appellant's claim, and that the SOC and SSOCs issued by the 
RO clarified what evidence would be required to establish 
service connection.  The appellant responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions.  
Further, the claims file reflects that the June 2005 SSOC 
contained the new reasonable doubt and duty-to-assist 
regulations codified at 38 C.F.R. §§ 3.102 and 3.159 (2005).  
See Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  
All the above notice documents must be read in the context of 
prior, relatively contemporaneous communications from the RO.  
See Mayfield, supra, at 125.

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.102 (2005).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II. Factual Background

The veteran's service medical records show that during his 
first period of service, there were no complaints, findings, 
treatment, or diagnosis for joint pain and/or rheumatoid 
arthritis.  On his August 1964 separation examination, the 
veteran reported that he did not have arthritis or rheumatism 
or bone, joint, or other deformity.  Physical examination was 
negative for any abnormality. 

Thereafter, prior to his second period of service, there were 
no complaints, findings, treatment, or diagnosis for joint 
pain and/or rheumatoid arthritis. 

On his January 1965 reenlistment examination, the veteran 
reported that he did not have arthritis or rheumatism or 
bone, joint, or other deformity.  Physical examination was 
negative for arthritis and/or joint pain.  In May, June, and 
July 1967, the veteran was treated for right hand pain, but 
this was not shown to be due to arthritis.  Rather, the 
veteran was treated for a lesion and an injury to that hand.  
In July and September 1967, knee pain was noted, specifically 
a right knee infection and left knee giving way, 
respectively.  However, the knee pain was not shown to be due 
to arthritis.  X-rays were negative and the veteran was 
diagnosed as having weak quadriceps.  On his October 1967 
separation examination, the veteran reported that he did not 
have arthritis or rheumatism or bone, joint, or other 
deformity.  Physical examination was negative for arthritis 
and/or joint pain.

In an August 1994 RO rating decision, service connection was 
denied, in pertinent part, for rheumatoid arthritis.  At that 
time, of record were the service medical records as well as 
the veteran's contentions that he had rheumatoid 
arthritis/joint pain due to service.  The basis for the 
denial was that there was no evidence of record to show that 
the onset of claimed rheumatoid arthritis was during active 
duty or within one year of discharge.  This determination 
also found that the evidence then of record did no 
demonstrate the existence of any Agent Orange presumptive 
disability.  

In February 2000, the RO received the veteran's request to 
reopen his claim for service connection for rheumatoid 
arthritis/joint pain.  The veteran reported that he was 
treated for aching joints during service. 

Thereafter, evidence added to the file includes post-service 
medical records and examination reports, dated from 1981 to 
2005, the veteran's oral and written statements, and a May 
2005 VA medical opinion.

In a June 1981 private medical report, it was noted that the 
veteran had complaints of pain and stiffness all over his 
body.  A history of his having had an infection while in 
Vietnam was also noted.  The impression was impairment of 
mobility.  The examiner did not opine that any current 
disability was related to service.

In October 1986, the veteran was diagnosed as having multiple 
joint pains by a VA examiner.  He reported that he was 
hospitalized in the 8th Field Army Hospital in Vietnam for 
joint problems.  The examiner did not separately opine that 
any current joint abnormality was related to service.

Further VA records show that, in October 1998, the veteran 
complained of having joint pain all over his body.  The 
veteran expressed that a VA physician had told him in the 
past that he had rheumatoid arthritis.  In the clinical 
assessment, it was questioned whether he had degenerative 
joint disease and he was referred to the rheumatology clinic.  
In November 1998, the rheumatology clinic determined that the 
veteran had osteoarthritis.  In 1999, the veteran underwent a 
right knee osteotomy for congenital deformity.  He later 
underwent a revision of the osteotomy as the osteotomy had 
failed.  In February 2000, it was noted that the veteran was 
positive for multiple arthralgias of the wrists and knees.  
The same was noted in November 2001.  He was also diagnosed 
as having degenerative joint disease in November 2001.  In 
August 2003, an examiner indicated that the veteran's 
degenerative joint disease of the right knee was causing 
pain, which was getting worse.

In support of his claim, the veteran and his spouse testified 
during a hearing at the RO in November 2002.  At that time, 
they asserted that the veteran was treated for a right hand 
infection during service and that this has resulted in an 
infectious arthritis or septic arthrosis in that hand.  In 
addition, they generally maintained that knee injuries 
resulted in current joint pain/arthritis.  Further, they 
asserted that the veteran had rheumatoid arthritis/joint pain 
in other joints, all related to service to include as a 
result of herbicide exposure.

In September 2003, the veteran was afforded a VA examination.  
The examiner initially reviewed the claims file and 
interviewed the veteran.  The examiner determined that the 
veteran had a hand lesion and a metacarpal fracture of the 
right hand during service as well as a knee injury.  It was 
also noted that the veteran was also treated for his knee 
locking up as well as quadriceps weakness during service. 
With regard to joint pain, the examiner noted that there was 
treatment dated back to the 1980's for that problem.  The 
examiner also referred to the veteran's recent right knee 
procedures.  Physical examination was performed and x-rays 
were taken. The left knee x-rays were normal.  The right knee 
x-rays revealed hardware from his surgeries as well as a 
little spur above the medial femoral condyle.  X-rays of the 
hands revealed arthritis in the right thumb.  The diagnoses 
were pustular lesion of the right thumb, resolved without 
sequelae; fracture of the fifth metacarpal, not apparent on 
x-rays today and clinically resolved without sequelae; 
congenital abnormalities (valgus deformities) of both knees; 
status post valgus correcting surgery on the right lower 
extremity with revisions due to the hardware failure.

The VA examiner stated that the veteran had some joint pain 
and had pain at the base of his right thumb due to arthritis.  
However, the VA examiner opined that this was not due to any 
activity during service.  In sum, the right thumb joint pain 
was not related to service.  In addition, the examiner stated 
that the veteran had some mild gait changes in both lower 
limbs; however, the examiner opined that this was not related 
to service, but to the congenital knee deformities and the 
surgeries for the deformities which the examiner opined were 
not due to service.  In sum, the joint pain was not related 
to service.  The examiner further stated that as to Agent 
Orange, he could provide no opinion as to its effect on the 
veteran as this was outside his realm of expertise.

VA outpatient treatment records, dated from March 2004 to 
March 2005, show complaints of right knee and right shoulder 
pain.  It was noted in April 2004 that the veteran has a 
history of two femoral osteotomies on the right and has had 
chronic pain since the surgeries.  In August 2004, it was 
noted that the veteran's right knee pain was likely 
osteoarthritis related to osteotomy.

A VA physician in May 2005 reviewed the veteran's claims file 
for the specific purpose of providing an opinion as to the 
likelihood that the veteran's multiple joint pain and/or 
arthritis was related to Agent Orange exposure.  The VA 
physician stated that he was unable to find any literature on 
the subject that showed even a vague relationship with Agent 
Orange and joint disease.  He stated that, therefore, it was 
his belief that the etiology of the veteran's multiple joint 
pains is less likely than not secondary to Agent Orange and 
more likely related to degenerative disease.
   
II.	Legal Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence establishes that 
the disease was incurred in service. 38 C.F.R. § 3.303(d) 
(2005).

For purposes of establishing service connection for a 
disability resulting from exposure to an herbicide agent, a 
veteran who had active service in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975, will be presumed to have been exposed to an 
herbicide agent during that service.  38 U.S.C. A. § 1116(f) 
(West 2002 & Supp. 2005).

When such a veteran develops a disorder listed in 38 C.F.R. 
§ 3.309(e), which disorders have been shown to be caused by 
exposure to Agent Orange, to a degree of 10 percent or more 
following his service in the Republic of Vietnam, the 
disorder shall be presumed to have been incurred during 
service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e) 
(2005).  The following diseases shall be service connected if 
the requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. 
§ 3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebut table 
presumption of 38 C.F.R. § 3.307(d) are also satisfied:  
Chloracne or other acneiform disease consisted with 
chloracne; Hodgkin's disease; non-Hodgkin's lymphoma; acute 
and subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; multiple myeloma; respiratory cancers 
(cancers of the lung, bronchus, larynx or trachea); soft 
tissue sarcoma, and type II diabetes also know n as type II 
diabetes mellitus or adult-onset diabetes).  38 C.F.R. 
§ 3.309(e) (2005).  The diseases listed at 38 C.F.R. 
§ 3.309(e) shall have become manifest to a degree of 10 
percent or more at any time after service, except that 
chloracne, PCT, and acute and subacute peripheral neuropathy 
shall have become manifest to a degree of 10 percent or more 
within one year, and respiratory cancers within 30 years, 
after the last date on which the veteran was exposed to a 
herbicide agent during active military, naval, or air 
service.  38 U.S.C.A. §§ 1113, 1116 (West 2002); 38 C.F.R. 
§ 3.307(a)(6)(ii).  

In addition, the United States of Appeals for the Federal 
Circuit has held that the Veteran's Dixon and Radiation 
Exposure Compensation Standards (Radiation Compensation) Act, 
Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984), does 
not preclude a veteran from establishing service connection 
with proof of actual direct causation.  Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 
20.1103 (2004).  If a claim of entitlement to service 
connection has been previously denied and that decision 
became final, there are three methods under which the veteran 
can have his claim reconsidered; by establishing that the 
original decision was clearly and unmistakably erroneous, by 
submitting new and material evidence, and based on an 
intervening substantive change in the controlling law.  See 
Routen v. Brown, 142 F.3d 1434, 1438 (Fed. Cir. 1998), cert. 
denied, 525 U.S. 962 (1998).  The veteran has not raised a 
claim of clear and unmistakable error in the August 1994 
decision in which the RO denied entitlement to service 
connection for Agent Orange exposure residual disability.  
His claim will, therefore, be considered under the provisions 
applicable to new and material evidence and an intervening 
change in the controlling law.

The August 1994 RO rating decision was final based upon the 
evidence then of record.  38 U.S.C.A. § 7105.  However, a 
claim will be reopened if new and material evidence is 
submitted.  38 U.S.C.A. §5108; 38 C.F.R. § 3.156(a).  If the 
Board determines that the evidence is new and material, the 
case is reopened and evaluated in light of all the evidence, 
both new and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  In making this determination, the Board must look at 
all of the evidence submitted since the time the claim was 
finally disallowed on any basis, not only since the time the 
claim was last disallowed on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).  In the present case, this means that 
the Board must look at all the evidence submitted since the 
August 1994 decision, which was the last final adjudication 
that disallowed the appellant's claim.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration 
which is neither cumulative nor redundant and which, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a).  
See Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998).  Evidence 
that is solely cumulative or repetitious in character will 
not serve as a basis for reconsideration of a previous 
decision.  Moreover, the Hodge decision stressed that under 
the regulation new evidence could be material if that 
evidence provided "a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its ratings decision."  Hodge, supra, at 
1363.

The changes to 38 C.F.R. § 3.156(a) that define new and 
material evidence are effective prospectively for claims 
filed on or after August 29, 2001.  See 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (now codified at 38 C.F.R. § 
3.156(a)).  Since the appellant's current request to reopen 
his claim was filed in February 2000, the regulations in 
effect prior to August 29, 2001 are for application.  
Nevertheless, to whatever extent the new legislation has 
changed the approach to developing evidence in claims, it has 
not modified the longstanding requirement that a previously 
denied claim may not be reopened and readjudicated unless, 
and until, there has been a finding that new and material 
evidence has been submitted.

As noted above, to reopen a claim, the claimant does not have 
to demonstrate that the new evidence would necessarily change 
the outcome of the prior denial.  See Hodge v. West, supra, 
in which the Federal Circuit Court held that the threshold of 
probative value or persuasiveness of evidence to be new and 
material is rather low.

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible. 
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curium).  In addition, all of the evidence received since the 
last final disallowance shall be considered in making the 
determination.  Evans, 9 Vet. App. at 283.

A finally denied claim for service connection can also be 
reconsidered if there is an intervening and substantive 
change in a law or regulation that creates a new basis of 
entitlement to a benefit.  See Spencer v. Brown, 4 Vet. App. 
283, 288 (1993), aff'd, 17 F.3d 368 (Fed. Cir. 1994), cert. 
denied, 513 U.S. 810 (1994).  The United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court") held:

[W]hen a provision of law or regulation creates a new 
basis of entitlement to benefits, as through 
liberalization of the requirements for entitlement to a 
benefit, an applicant's claim of entitlement under such 
law or regulation is a claim separate and distinct from 
a claim previously and finally denied prior to the 
liberalizing law or regulation. The applicant's later 
claim, asserting rights, which did not exist at the time 
of the prior claim, is necessarily a different claim.

Spencer, 4 Vet. App. at 288-89.

In this regard the Board notes that the regulation defining 
the diseases to which the presumption of service connection 
applies for veterans who were exposed to an herbicide agent 
during service was revised in May 200, to include diabetes 
mellitus. See Liesegang v. Secretary of Veterans Affairs, 312 
F.3d 1368 (Fed. Cir. 2002); Disease Associated With Exposure 
to Certain Herbicide Agents: Type 2 Diabetes, 66 Fed. Reg. 
23,166 (May 8, 2001) (codified at 38 C.F.R. § 3.309(e) 
(2005)).  The regulation pertaining to the presumption of 
service connection for veterans who were exposed to an 
herbicide agent during service was also revised in July 2003 
to provide that a veteran who served in Vietnam from January 
9, 1962, to May 7, 1975, shall be presumed to have been 
exposed to an herbicide agent during service. See 
Compensation and Pension Provisions of the Veterans Education 
and Benefits Expansion Act of 2001, 68 Fed. Reg. 34,539 (June 
10, 2003) (codified at 38 C.F.R. § 3.307(a)(6) (2005).

The evidence submitted by the veteran following the August 
1994 RO decision includes VA and private treatment records 
documenting the ongoing treatment for his complaints of joint 
pain attributable in part to degenerative joint disease, 
without any documentation of any disorder attributable to 
Agent Orange exposure.  That evidence is cumulative and 
redundant of the evidence of record in 1994 that showed that 
the veteran did not have evidence of a disability, which 
could be presumed to be attributable to Agent Orange.  See 
Cox v. Brown, 5 Vet. App. 95 (1993) (treatment records 
created years after service that do not indicate that the 
disorder is service connected cannot constitute new and 
material evidence).

The recent hearing testimony in November 2002, to the extent 
it attributes any existing joint disorder to Agent Orange 
exposure is essentially duplicative of previous arguments 
considered in 1994.  The fact that sworn testimony has been 
presented does not provide a basis for reopening the claim.  
The recounting is not new.  See Godwin v. Derwinski, 1 Vet. 
App. 419, 424 (1991)

The May 2005 VA medical opinion that the veteran's joint pain 
and arthritis is not related to his exposure to Agent Orange 
is new, in that the evidence of record in August 1994 did not 
include a medical opinion regarding the claimed nexus to 
service.  The evidence is not material, however, because it 
refutes the existence of the claimed nexus.  In fact, the 
examiner opined that the etiology of the veteran's multiple 
joint pain was more likely related to degenerative disease.  
Evidence, which is not in favor of the appellant's claim, 
although it may be new, is not material.  Villalobos v. 
Principi, 3 Vet. App. 450, 452 (1992).  For these reasons the 
Board finds that evidence that is both new and material has 
not been submitted. 

The Board also finds that the changes to the regulations 
pertaining to the presumption of service connection for 
veterans exposed to herbicides during service do not provide 
a basis for reconsidering the claim for service connection 
for rheumatoid arthritis/multiple joint pain.  As an initial 
matter, it is clear that change to a statute or regulation 
cannot constitute new and material evidence because such a 
change is not "evidence."  Routen, 142 F.3d at 1442.  In 
addition, the changes to the regulation do not provide a 
basis for reconsidering the issue of entitlement to service 
connection for rheumatoid arthritis/ multiple joint pains 
because the changes to the regulation do not create a new 
basis of entitlement in this case.  The United States Court 
of Appeals for the Federal Circuit (hereinafter, "the Federal 
Circuit") described a regulation providing a new basis of 
entitlement as follows:

There is a good argument that, if a new law 
provides for benefits not previously available, 
even though grounded on some but not all of the 
same facts adjudicated under an earlier law, a new 
cause of action is created along with a new 
entitlement to a remedy. Thus, if the old law 
required proof of facts A, B, and C, and the new 
law requires proof of facts A, B, and D, a veteran 
who lost the A, B, C case under the old law because 
he could not establish C would seem free to claim 
under the new law, assuming he can establish A, B, 
and D.

Routen, 142 F.3d at 1441-42.

In this case the veteran could have established entitlement 
to service connection for an Agent Orange residual disability 
in 1994 by showing medical evidence of a current diagnosis of 
a Agent Orange presumptive disorder (Fact A), evidence of a 
related disease or injury in service (Fact B), and medical 
evidence of a nexus between a diagnosed Agent Orange 
presumptive disorders and the in-service injury (Fact C).  
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per 
curium, 78 F.3d 604 (Fed. Cir. 1996)(table).  Inclusion of 
the presumption of exposure to an herbicide agent for a 
veteran who served in Vietnam did not change the requirement 
that the evidence substantiate Fact A (a current diagnosis of 
a presumptive disease).   

The RO denied service connection in August 1994 because there 
was no probative evidence of an herbicide presumptive 
disability (Fact A).  The July 2003 revision to the 
regulation pertaining to the presumption of exposure to an 
herbicide agent for veterans who served in Vietnam from 
January 9, 1962, to May 7, 1975, does not provide a new basis 
of entitlement, because the disorder for which the veteran 
seeks service connection is not listed as a disability 
associated with exposure to herbicide agents.  Evidence of a 
presumptive disorder (Fact A), a disorder listed in 38 C.F.R. 
§ 3.309(e) is, therefore, required to substantiate the claim 
for service connection for multiple joint pain as due to 
exposure to Agent Orange.

Here, as was the case at time of the RO's August 1994 
decision, the objective evidence of record fails to 
demonstrate that the appellant has rheumatoid 
arthritis/multiple joint pain, as due to exposure to Agent 
Orange during his military service.  

Consequently, the Board finds that the evidence received 
since the August 1994 RO decision that declined to grant the 
veteran's claim for service connection is cumulative of the 
evidence previously considered by the RO and not sufficiently 
significant to warrant reconsideration of the merits of the 
claims on appeal.  As the evidence received since the August 
1994 RO decision that denied service connection is not new 
and material, it follows that the claim for service 
connection for rheumatoid arthritis/multiple joint pain, as 
due to exposure to Agent Orange may not be reopened.






ORDER

New and material evidence having not been submitted, the 
application to reopen the claim of entitlement to service 
connection for rheumatoid arthritis/multiple joint pain as 
due to exposure to Agent Orange is denied.



	                        
____________________________________________
	D. J. DRUCKER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


